   Case 4:18-cv-00247-ALM Document 139-6 Filed 03/15/20 Page 1 of 1 PageID  #: Campbell
                                                                                3514 Road
BROWN              & HOFMEISTER, L.L.P.                                740 East
                                                                                              Suite 800
                                                                                              Richardson, Texas 75081

JEFFREY L. MOORE                                                                              Telephone: (214) 747-6100
  (214) 747-6109                                                                              Telecopier: (214) 747-6111
 moorc{a b 1law. 11c1                                                                         www.bhlaw.net
                                                      March 9, 2020

       Mr. Tom Retzlaff
       ret7J aff@texas. net

                 Re:    Request for Public Information Act Opinion
                        Request of Tom Retzlaff dated December 3, 2019, and received December 3, 2019
                        Open Records Letter Ruling OR2020-065 l 6 (2020)

       Dear Mr. Retzlaff:

               On or about December 3, 2019, you requested from the City of Oak Point, Texas, a copy
       of certain specified police reports and related information. This letter is to inform you that the City
       has received a ruling from the Texas Attorney General's office concerning your request. In Texas
       Attorney General Open Records Letter Ruling OR2020-06516 (2020), the Texas Attorney General
       concluded, the City could withhold the responsive information pursuant to sections 552.101,
       552.103, 552.130, and 552.137 of the Texas Government Code. Please find the enclosed
       responsive public information. It has been redacted consistent with the Texas Attorney General's
       ruling. Accordingly, this concludes this matter.


                                               ---Very truly yours,


      JLM:ss

      Enclosures

      cc w/o enclosures:

                Ms. Joni Vaughn
                City of Oak Point
                100 Naylor Road
                Oak Point, Texas 75068




                                             Exhibit 6
